Citation Nr: 0636271	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-00 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for insomnia.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to an initial compensable rating for hallux 
valgus of the right great toe.

4.  Entitlement to an increased rating for residuals of a 
right ankle injury with osteochondritis, currently rated 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970, which included service in the Republic of 
Vietnam, and from September 1977 to June 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, PA that granted the veteran's claim of 
entitlement to service connection for hallux valgus for the 
right great toe, evaluated as zero percent; denied the 
veteran's claims of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and entitlement to an 
increased rating for residuals of a right ankle injury with 
osteochondritis, currently rated 10 percent disabling; and 
declined to reopen the veteran's claim of entitlement to 
service connection for insomnia.  The veteran perfected a 
timely appeal of these determinations to the Board.  The 
matter has since been transferred to the RO in Washington, 
District of Columbia.

In October 2005, the veteran appeared and offered testimony 
in support of his claim before the undersigned Veterans Law 
Judge in Washington, District of Columbia.  The veteran's 
testimony on that occasion has been transcribed and 
associated with his claim's file.


FINDINGS OF FACT

1.  In an unappealed rating decision of July 1999, the RO 
denied the veteran's claim for entitlement to service 
connection for insomnia.

2.  The new evidence added to the record, including the May 
2003 VA examination report, relates to an unestablished fact 
that raises a reasonable possibility of substantiating the 
claim of service connection for insomnia.

3.  The record evidence supports a finding that the veteran's 
currently diagnosed primary insomnia originated during his 
active duty service.

4.  A diagnosis of PTSD is not demonstrated by the evidence 
of record.

5.  The record evidence does not demonstrate that the veteran 
had surgery on the right toe with resection of the metatarsal 
head; that his hallux valgus is equivalent to amputation of 
the great toe; or that there is any further functional 
impairment of the veteran's right foot due to his great toe.

6.  The veteran's residuals of a right ankle injury with 
osteochondritis are manifested by pain and limitation of 
ankle motion, as shown on examination, and are productive of 
marked impairment of the right ankle.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
claim for entitlement to service connection for insomnia.  38 
U.S.C.A. § 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
primary insomnia was incurred during service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

3.  Post-traumatic stress disorder was not incurred during, 
due to, or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 38 C.F.R. § 3.304(f), 
4.125(a) (2006).

4.  The criteria for an initial compensable rating for hallux 
valgus of the right great toe are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5280 (2006).

5.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 20 percent disability rating for residuals 
of a right ankle injury with osteochondritis are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271, Plate 
II (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of 
February 2003 and April 2003 letters from the AOJ to the 
veteran, which informed him of what evidence was required to 
substantiate his service connection claims and of his and the 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit any relevant evidence and/or 
information in his possession to the AOJ. 

The Board notes that the veteran was not given notice 
regarding the criteria to substantiate his increased rating 
claims.  However, it is indicated in the veteran's February 
2004 Notice of Disagreement that he understood the criteria 
to establish an increased rating for his right ankle 
disability.  Moreover, the Board's decision below grants the 
veteran the maximum rating under the law for the veteran's 
limitation of right ankle motion disability.  Furthermore, 
the veteran, in appealing the evaluation of his right great 
toe disability in his December 2004 substantive appeal, 
rather than suggesting that his toe disability warrants a 
greater evaluation under its current rating criteria, 
suggests that the toe should be rated according to different 
rating criteria for gout.  Thus, VA's failure to inform the 
veteran of the evidence required to substantiate a claim for 
an increased rating was harmless and resulted in no risk of 
prejudice to the veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection for PTSD and increased 
rating claim for hallux valgus, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Therefore, despite the 
inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, letter from 
the veteran's private psychotherapist, a VA psychological 
examination, a VA orthopedic examination, the veteran's 
testimony before the Board, and written statements by the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

II.  Service Connection

A.  Insomnia

The veteran's claim of service connection for insomnia was 
originally denied in a July 1999 rating decision.  The 
veteran did not initiate an appeal, and that decision became 
final.  The veteran now argues that new and material evidence 
has been submitted to reopen his claim for service connection 
for insomnia, and that he is entitled to service connection.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c).  The exception to this rule is 38 U.S.C.A. §5108, 
which states, in part, that "[i]f new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  Id.

"New evidence" is evidence that has not previously been 
reviewed by VA adjudicators.  "Material evidence" is 
existing evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Furthermore, in determining whether evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curium).  The Board must review all of the 
evidence submitted since the last final disallowance of the 
claim on any basis in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he or she entered into military 
service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.

In the instant case, the veteran was afforded a VA-contracted 
psychological examination in May 2003.  On examination, the 
veteran was diagnosed with primary insomnia.  It was 
furthermore noted at several points in the examination report 
that, from a review of the veteran's service medical records, 
the veteran's sleep disorder began in service.  As the VA 
examination report is new and relates to the unestablished 
fact that a current sleep disorder suffered by the veteran 
was first incurred in service, which is the fact necessary to 
substantiate the veteran's previously denied service 
connection claim, the Board finds that new and material 
evidence to reopen the veteran's service connection claim for 
insomnia has been received.

The May 2003 VA contract psychological examiner related the 
veteran's diagnosed primary insomnia to his service based, in 
part, on the fact that the veteran first made medical 
complaints of sleeping problems in 1979.  The veteran's 
service medical records indeed show that the veteran was 
treated for insomnia in July 1979, and was then noted to have 
a history of problems sleeping.  The veteran's service 
medical records also show that he was treated for insomnia in 
August 1979, that he complained of problems sleeping in 
October 1982, that he was treated for insomnia in January 
1985, and that he was treated for insomnia in December 1995 
and January 1994.

In light of the veteran's documented treatment for insomnia 
in service, his current diagnosis of primary insomnia, and 
the link between the two made by the veteran's VA examiner, 
the Board finds that the evidence of record either supports 
the veteran's claim of insomnia or is in relative equipoise.  
Accordingly, service connection for a sleep disorder, to 
include insomnia, is warranted.

B.  PTSD

The veteran also claims that he is entitled to service 
connection for PTSD.

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran's service medical records are negative for 
complaints or treatment of PTSD.

On May 2003 VA psychological examination, although the 
veteran was found to have sleeping difficulty and experience 
irritability, he was determined not to have PTSD.  The 
examiner based this opinion on the finding that the veteran's 
only claim to a trauma-inducing event was his assignment to 
recover dead bodies during his tour in Vietnam, but since 
that time he did not claim to have recurrent intrusive 
thoughts about those bodies; he did not try to avoid the 
military environment, as evidenced by his second enlistment; 
he did not experience flashbacks; he did not feel detachment 
or estrangement from other people; he did not claim to have 
been confronted with or witnessed an event or events 
involving actual or threatened death or serious injury, and 
did not experience a threat to the physical integrity of 
himself or others in combat.

The veteran also submitted a May 2003 letter from his private 
psychological psychotherapist that indicated that the 
psychotherapist had seen the veteran several times in 1999 
where he reported having problems sleeping and difficulty 
focusing, felt in conflict with himself and "close to the 
edge", and was resorting to using substances.  The 
psychotherapist furthermore indicated that there was no 
further direct contact with the veteran until March 2003, and 
that between then and April 14 he and the veteran had four 
sessions in which the primary focus was on his continuing 
problems with sleep and thoughts about the horrors he 
witnessed in Vietnam as an MP.  The letter contained no 
specifics about the effects of any particular in-service 
stressor on the veteran, and did not contain a diagnosis of 
PTSD.

There is no further medical opinion or treatment record 
diagnosing the veteran with PTSD.

In light of the absence of medical evidence establishing a 
diagnosis of PTSD in accordance with the provisions of 38 
C.F.R. § 4.125(a), the Board finds a preponderance of the 
evidence to be against the veteran's claim of service 
connection for PTSD.  Accordingly, service connection is not 
warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



III.  Increased rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Hallux valgus, claimed as right great toe disability

The veteran argues that he is entitled to an evaluation in 
excess of zero percent for his right great toe disability.  
The veteran's right great toe disability is currently rated 
under Diagnostic Code 5280 for hallux valgus.

Under Diagnostic Code 5280, a 10 percent disabling rating is 
warranted for unilateral hallux valgus, if severe, equivalent 
to amputation of the great toe or if operated upon with 
resection of the metatarsal head.  38 C.F.R. § 4.71a, 
Diagnostic Code 5280.

On April 2003 VA examination, it was noted that the veteran 
had bilateral hallux valgus, that there was mobility pain of 
the right large toe base joint, and that mobility was 
painfully limited.

However, despite the evidence of right great toe pain, there 
is no evidence of record that the veteran's right toe has 
ever been operated upon with resection of the metatarsal 
head, or that the veteran's hallux valgus is equivalent to 
amputation of the great toe.  Also, there is no evidence of 
any further functional impairment of the veteran's right foot 
due to his great toe.

The Board therefore concludes that the veteran's service-
connected hallux valgus does not more closely approximate the 
criteria for a compensable rating under Diagnostic Code 5280 
than a noncompensable rating, and is not properly rated under 
a more favorable diagnostic code.  Accordingly, an increased 
rating is not warranted.

The Board notes the veteran's contentions that his right 
great toe pain is due to gout.  However, the medical evidence 
does not show a current diagnosis of gout.  Therefore, a 
disability rating for gout is not appropriate.

The Board also notes that the veteran is free to submit 
additional evidence in the future to support a claim for an 
increased disability rating, such as additional medical 
evidence that his disability has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.

B.  Right ankle disability with osteochondritis

The veteran argues that he is entitled to a rating in excess 
of 10 percent for his right ankle disability with 
osteochondritis.  The veteran's right ankle disability is 
rated under Diagnostic Code 5010 for arthritis due to trauma.

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.

The veteran can also be rated under Diagnostic Code 5271.  
Under Diagnostic Code 5271, moderate limitation of motion of 
an ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

On April 2003 VA orthopedic examination, the veteran was 
diagnosed with arthritis of the right upper ankle joint, and 
was noted to have compression pain and mobility pain of the 
right ankle joint.  The veteran's ankle mobility was noted to 
be considerably limited.  Flexion of the ankle was noted to 
be 10 degrees dorsiflexion, out of a normal 20 degrees, and 
20 degrees plantar flexion, out of a normal 45 degrees.  See 
38 C.F.R. § 4.71a, Plate II.  

In light of the veteran's limitation of ankle motion, his 
noted ankle pain on examination, and affording the veteran 
the benefit of the doubt, the Board finds that the veteran's 
right ankle disability more nearly approximates marked 
limitation of motion than moderate limitation of motion.  
Accordingly, the veteran's right ankle disability warrants a 
20 percent rating under Diagnostic Code 5271.  As 20 percent 
is the highest permissible rating under Diagnostic Code 5271, 
a rating in excess of 20 percent is not warranted.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for insomnia is 
reopened.

Entitlement to service connection for primary insomnia is 
granted.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to an initial compensable rating for hallux 
valgus of the right great toe is denied.

Entitlement to a 20 percent disability rating for residuals 
of a right ankle injury with osteochondritis is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


